Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a fume board as claimed in detail, especially the features of wherein the upper panel defines an air intake portal; a blower configured to generate air flow; and an air diverter that is connected to the blower through the air intake portal, wherein the air diverter is configured to redirect the air flow across the repellant liner.
Reich et al. (US 3456056) discloses a similar fume board as the claimed invention. However, Reich et al. lack wherein the upper panel defines an air intake portal; a blower configured to generate air flow; and an air diverter that is connected to the blower through the air intake portal, wherein the air diverter is configured to redirect the air flow across the repellant liner. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643